DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Objections
Claims 2, 10, and 15 are objected to because of the following informalities: 
Claim 2, limitation (e): “perform at least one of said communication” should be changed to “perform 
Claim 10, lines 2-3 of limitation (a)(i): “collect driving information” should read “collect the driving information”.
Claim 15, line 1 of limitation (a)(i): “it” should be replaced with “the motor vehicle”.
Claim 15, line 4 of limitation (a)(iv): “an operator” should read “[[an]] the operator”
Claim 15, line 2 of limitation (a)(vi): “an operator” should read “[[an]] the operator”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim recites “predetermined trigger events” at the end of the claim. However, parent claim 1 has already introduced “certain predetermined trigger events” (limitation (b)(2)). It is not clear if the predetermined trigger events for the mobile device (claim 2) are the same or different than the certain predetermined trigger events for the personal monitoring device (claim 1). For the purpose of examination, Examiner will adopt the understanding that they are, or at least may be, different.
Claim 3 is rejected for the same reason by its dependence on claim 2.
Claims 10 and 15 both recite the limitation “when the operator is at rest” (claim 10, limitation (b)(iv); claim 15, limitation (a)(vi)). The term “at rest” is a relative term which renders the claim indefinite. [0054] suggests 
Claims 11-14 and 16-20 are rejected for the same reason by their dependence on claims 10 and 15, respectively.
Further regarding claim 16, the claim recites “predetermined trigger events” at the end of the claim. However, parent claim 15 has already introduced “certain predetermined trigger events” (limitation (b)). It is not clear if the predetermined trigger events for the personal monitoring device (claim 16) are the same or different than the certain predetermined trigger events for the mobile device (claim 15). For the purpose of examination, Examiner will adopt the understanding that they are, or at least may be, different.
Claim 17 is further rejected for the same reason by its dependence on claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saban (US 11257162 B1) in view of Stempora (US 2015/0025917 A1) and Steinberg et al. (US 2014/0046701 A1).
Regarding claim 1, Saban teaches a system for monitoring and classifying driving behavior of an operator of a motor vehicle without using information from vehicle sensors or other sensors installed in the vehicle, comprising: 
(a) at least one [mobile device] (Fig. 2A: mobile device 220a) for collecting driving information (Fig. 5: step 502; col. 8, lns. 4-22) used for classifying the driving behavior of the operator (col. 14, ln. 35: “low-risk driver”, ln. 38: “driver reclassification”, ln. 42: “safe-drivers”),
(i) […];
(ii) wherein the [mobile device] is not installed in the vehicle to collect driving behavior data used for classifying the driving behavior of the operator (col. 8, lines 4-18: It is understood that the mobile device must be disposed in the motor vehicle in order to collect the disclosed driving data with its sensors; the reference explicitly acknowledges that a mobile device/smartphone is “often carried by a user” (col. 10, lns. 19-20) and is silent regarding any need to install the mobile device within the vehicle and thus is it also understood that the mobile device is not installed or at least that it is not necessarily installed); 
(iii) […]: 
(iv) wherein the [mobile device] further comprises hardware including a local memory (col. 7, ln. 56), a battery (considered to be an inherent component of a smartphone-like mobile device), and sensors; wherein the sensors include an accelerometer (col. 8, ln. 12), and […]; and the [mobile device] provides functions including a Global Positioning System (GPS) function (col. 8, ln. 6) and a communication function (col. 7, lns. 52-54); and 
(v) 2wherein the [mobile device] is operative to at least monitor and communicate information about the driving behavior of the operator (Fig. 5: steps 502-503), wherein the driving col. 8, ln. 17: “speeds”), vehicle acceleration (col. 8, ln. 17: “acceleration”), and vehicle braking data (col. 8, ln. 17: “braking”) that is solely collected by the [mobile device] without receiving such driving data from vehicle sensors, calculated or derived based on data solely collected by the [mobile device] without receiving such data from vehicle sensors, or combinations thereof (col. 8, lns. 14-18; Fig. 2A, Fig. 5; It is noted that the use of vehicle sensors (Fig. 2B-C, col. 12, lns. 39-43) is disclosed as an alternative embodiment); 
(b) at least one application software that is resident on the [mobile device] (Fig. 2A: driving analysis software application 222), 
(i) wherein the application software interfaces with the [mobile device] hardware and functions to perform said monitoring and communicating information about the driving behavior of the operator (col. 7, lns. 6-10; col. 8, lns. 4-18; Fig. 5: steps 502-503); 
(ii) wherein the application software is activated and deactivated to perform at least one of said monitoring and communicating based on certain predetermined trigger events (col. 20, ln. 58 – col. 21, ln. 5: mobile device may transmit collected data periodically based on an amount of time elapsed, amount of driving time logged, number of miles driven, number of driving trips; device may be prompted to transmit driving data by the insurance provider); and
(iii) wherein the application software comprises a setup subsystem; wherein the setup subsystem is at least initiated when the operator first starts using the system (col. 11, lns. 18-26 and lns. 54-55: mobile device may download application from a server and execute it a first time; col. 12, ln. 2: refers to “installation”; It is understood that this would inherently involve a “setup subsystem”); wherein the setup subsystem determines at least one of the trigger events used to activate and deactivate the application software (col. 11, ln. 62 – col. 12, ln. 3: application may execute by user-initiation or may start up automatically as a background process. This may be user-configurable during installation);
3(c) at least one central control system (Fig. 2A: insurance provider server 210) comprising an information processor (col. 6, lns. 40-41: “insurance providing server 210 may include one or more processing units”); wherein the central control system is operative to receive and process at least a portion of the communicated information about the driving behavior of the operator (Fig. 5: steps 504-505); 
(d) […]; and 
(e) at least one algorithm that is operative to classify the driving behavior of the operator (col. 14, ln. 35: “low-risk driver”, ln. 38: “driver reclassification”, ln. 42: “safe-drivers”), wherein the algorithm comprises at least a portion of information gathered by the [mobile device] (col. 14, lns. 9-16 regarding step 303 (performed by the mobile device) and/or col. 21, lns. 17-25 regarding step 505, which may be the same functionality as step 303 but performed by the server instead of the device).
Saban does not teach:
that the mobile device is a “personal monitoring device”;
“wherein the personal monitoring device comprises one or more mechanisms for wearing the personal monitoring device by the operator; attaching the personal monitoring device to the operator or combinations thereof”;
“wherein the personal monitoring device includes at least one health and fitness sensor including a heart rate monitor”; or
“a gyroscope”.
However, Stempora teaches a similar system of collecting driving data via “one or more data sources” and using the data to evaluate a driver and make insurance-related decisions. Stempora explicitly teaches that a “data source” may be “a portable or wearable device” ([0074]) which is further defined in [0077] to be “a device readily transported by a single person and capable of providing computing operations”. Examples include “a cellular phone, smartphone,…watch (such as a smart watch), a wearable computer,…mobile health device or fitness band capable of storing, receiving, or transmitting health related information,…” Stempora goes on to teach that the portable/wearable device may comprise one or more [0080]).
Thus, Stempora shows the interchangeability of these various devices which are readily transported by a single person and capable of providing computing operations (e.g. a mobile device/smartphone and a smartwatch, health device, or fitness band). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saban by substituting the mobile device for a personal monitoring device (such as a mobile health device or fitness band comprising a heart rate monitor and gyroscope) as suggested by Stempora because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention – specifically, collecting and transmitting information in the same manner via use of a functionally-equivalent device.
Saban, as modified, also does not teach “wherein the central control system further comprises at least one process that is operative to identify data error in the information collected by the personal monitoring device used for classifying the driving behavior of the operator; wherein said identifying data errors comprises identifying presence of data gaps”. However, Steinberg teaches an apparatus and method for detecting driving performance data in which gaps in driving data from a mobile device (i.e. periods where the vehicle was driven without the mobile device) are identified by comparing mileage measured by the device’s GPS receiver to the mileage reported by the driver, or based on analysis of driving trips (e.g. if a trip starts far away from where the previous one ended) ([0038]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saban by identifying the presence of data gaps as taught by Steinberg in order to verify if and how much the vehicle was driven without monitoring by the device (Steinberg [0038]). Such knowledge would be useful to assess whether the collected data was representative of the driving behavior or merely a sparse sampling which could be useful for driver assessment and insurance decisions.
Regarding claim 2, modified Saban teaches the system of claim 1, and Saban also teaches that the system further comprises at least one mobile device (Fig. 2A: mobile device 220a and various additional computing devices 220; col. 6, lns. 17-22: in the embodiment shown in Fig. 2A “an insurance provider server 210 may communicate with a plurality of different driving data analysis computing devices which may include, for example, mobile user devices 220a” (emphasis added); Examiner submits that the plurality of “computing devices 220” and, more particularly, the plurality of “mobile user devices 220a” explicitly teaches that there may be more than one “mobile device”, the first of which was modified in the rejection of claim 1 to be a personal monitoring device as suggested by Stempora, and any additional “mobile device” (such as what appears to be a smartphone, a laptop, or a personal digital assistant shown in Fig. 2A) amounts to a system “further comprising at least one mobile device”; Examiner further submits that the vehicle shown as a data source in the figure is merely an option, and not a requirement), 
(a) wherein the mobile device comprises hardware including an accelerometer (col. 8, ln.12) and provides functions including a Global Positioning System (GPS) function (col. 8, ln. 6) and a communication function (col. 7, lns. 52-54); 
4(b) wherein the mobile device hardware further includes at least one information processor (col. 7, lns. 45-48: mobile device may include some of all of the elements described with respect to computing device 101; col. 2, ln. 65: device 101 may have a processor 103); 
(c) wherein the mobile device further includes at least one application software resident on the mobile device (Fig. 2A: driving analysis software application 222); 
(d) wherein the mobile device is operative to at least communicate additional information about the driving behavior of the operator (Fig. 5: steps 502-503; col. 8, lns. 4-22); and  
(e) wherein the application software resident on the mobile device is activated and deactivated to perform at least one of said communication of the driving information by the mobile device based on predetermined trigger events (col. 20, ln. 58 – col. 21, ln. 5: mobile device may transmit collected data periodically based on an amount of time elapsed, amount of driving time logged, number of miles driven, number of driving trips; device may be prompted to transmit driving data by the insurance provider).
Regarding claim 3, modified Saban teaches the system of claim 2, and Saban also teaches that the mobile device is a smartphone (Saban col. 7, lns. 45-46: “mobile device 220a, which may be a smartphone”).  
Regarding claim 4, modified Saban teaches the system of claim 1, and Saban, as modified, also teaches that the personal monitoring device is a smartwatch; a fitness tracker; a portable medical, health and fitness device; or combinations thereof (Stempora [0077], cited and incorporated in the rejection of claim 1).  
Regarding claim 5, modified Saban teaches the system of claim 1, and Saban also teaches that the system is operative to determine employment decision, compensation decision or combinations thereof (col. 16, lns. 3-5: “an insurance credit (e.g. a dollar amount that may be applied towards an insurance policy premium or deductible)”; Examiner considers a “credit” which is a “dollar amount” to constitute “compensation”).  
5Regarding claim 6, modified Saban teaches the system of claim 1, and Saban also teaches that the system is operative to determine qualification for motor vehicle insurance, cost of motor vehicle insurance or combinations thereof (col. 15, lns. 61-65: “offer for an automobile insurance policy (e.g. collision, comprehensive, liability, etc.”).  
Regarding claim 7, modified Saban teaches the system of claim 1, but Saban, as modified, does not teach that the system is operative to determine qualification for “health insurance, cost of health insurance or combinations thereof”. However, Stempora teaches a similar system which is operative to determine qualification or cost of health insurance (Stempora [0233]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saban such that it was operative to make health insurance determinations because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner, namely the inclusion of the data collected by Saban for use in making health insurance decisions.
Regarding claim 9, modified Saban teaches the system of claim 1, but Saban, as modified, does not teach that the system is operative to determine qualification for life insurance, cost of life insurance or Stempora teaches a similar system which is operative to determine qualification or cost of life insurance (Stempora [0234]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saban such that it was operative to make health insurance determinations because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner, namely the inclusion of the data collected by Saban for use in making life insurance decisions.
Regarding claim 10, Saban teaches a system for monitoring and classifying driving behavior of an operator of a motor vehicle without using information from vehicle sensors or other sensors installed in the motor vehicle, comprising: 
(a) at least one mobile device (Fig. 2A: mobile device 220a) and at least one [second mobile device] (Fig. 2A: mobile device 220a and various additional computing devices 220; col. 6, lns. 17-22: in the embodiment shown in Fig. 2A “an insurance provider server 210 may communicate with a plurality of different driving data analysis computing devices which may include, for example, mobile user devices 220a” (emphasis added); Examiner submits that the plurality of “computing devices 220” and, more particularly, the plurality of “mobile user devices 220a” explicitly teaches that there may be more than one “mobile device” (i.e. at least one mobile device and at least one second mobile device); Examiner further submits that the vehicle shown as a data source in the figure is merely an option, and not a requirement) for collecting driving information (Fig. 5: step 502; col. 8, lns. 4-22) used for classifying the driving behavior of the operator (col. 14, ln. 35: “low-risk driver”, ln. 38: “driver reclassification”, ln. 42: “safe-drivers”),
 6(i) wherein the mobile device and the [second mobile device] are not installed in the vehicle, when the vehicle is being operated (col. 8, lines 4-18: It is understood that the mobile device must be disposed in the motor vehicle in order to collect the disclosed driving data with its sensors; the reference explicitly acknowledges that a mobile device/smartphone is “often carried by a user” (col. 10, lns. 19-20) and is silent regarding any need to install the mobile device within the vehicle and thus is it also understood that the mobile device is not installed or at least that it is not necessarily installed), to collect driving information (Fig. 5: step 502) used for classifying the driving behavior of the operator (col. 8, lns. 4-22; col. 14, ln. 35: “low-risk driver”, ln. 38: “driver reclassification”, ln. 42: “safe-drivers”);
(ii) wherein the mobile device comprises hardware including an accelerometer (col. 8, ln. 12), […], a local memory (col. 7, ln. 56), and a battery (considered to be an inherent component of a smartphone), and provides functions including a Global Positioning System (GPS) function (col. 8, ln. 6) and a communication function (col. 7, lns. 52-54); and 
(iii) wherein the [second mobile device] further comprises hardware including a local memory (col. 7, ln. 56), a battery (considered to be an inherent component of a smartphone-like device), and sensors (col. 8, ln. 12-13); […]; wherein the [second mobile device] further provides functions including a Global Positioning System (GPS) function (col. 8, ln. 6) and a communication function (col. 7, lns. 52-54); 
(b) wherein the mobile device and the [second mobile device] are operative to at least collect and communicate information (Fig. 5: steps 502-503) about the driving behavior of the operator including at least driving data (col. 8, lns. 4-22), 
7(i) wherein the driving data is collected solely by the mobile device and the [second mobile device] without receiving such driving data from vehicle sensors, calculated or derived based on data solely collected by the mobile device and the [second mobile device] without receiving such data from vehicle sensors, or combinations thereof (col. 8, lns. 14-18; Fig. 2A, Fig. 5; It is noted that the use of vehicle sensors (Fig. 2B-C, col. 12, lns. 39-43) is disclosed as an alternative embodiment); 
(ii) wherein the mobile device, [second mobile device] or combinations thereof collect information used for classifying driving behavior of the operator when the operator is operating the motor vehicle (col. 8, lns. 4-22) and when the operator is not operating the motor vehicle (col. 12, lns. 50-67; col. 13, lns. 23-28); 
col. 15, lns. 28-29: “daytime or night driving, dusk or dawn”; col. 20, lns. 39-45: “mobile device 220 may … transmit raw driving data such as vehicle locations (e.g. GPS coordinates) and times…”), vehicle acceleration (col. 8, ln. 17: “acceleration”), and vehicle braking (col. 8, ln. 17: “braking”); and 
(iv) wherein the information collected and/or derived by the mobile device, second mobile device], or combinations thereof, when the operator is not operating the motor vehicle (col. 12, lns. 50-67; col. 13, lns. 23-28) comprises GPS data collected when the operator is at rest (col. 13, lns. 23-28: “…(e.g. GPS data)…”); and
(v) 8wherein the mobile device and the [second mobile device] further comprises at least one application software (Fig. 2A: driving analysis software application 222); wherein the application software further comprises a setup subsystem that is at least initiated when the user first starts using the system (col. 11, lns. 18-26 and lns. 54-55: mobile device may download application from a server and execute it a first time; col. 12, ln. 2: refers to “installation”; It is understood that this would inherently involve a “setup subsystem”); wherein the setup subsystem is operative to determine at least one trigger event used to monitor and communicate the information used to classify the driving behavior of the operator (col. 11, ln. 62 – col. 12, ln. 3: application may execute by user-initiation or may start up automatically as a background process. This may be user-configurable during installation);
(c) wherein the system further comprises at least one central control system (Fig. 2A: insurance provider server 210) comprising an information processor (col. 6, lns. 40-41: “insurance providing server 210 may include one or more processing units”), wherein the central control system is operative to receive and process at least a portion of the communicated information from the mobile device and the [second mobile device] about the driving behavior of the operator (Fig. 5: steps 504-505); 
(d) […]; and 
Fig. 5: steps 504-505; col. 6, lns. 45-48: “memory…to store one or more such driving analysis software applications…”; col. 12, lns. 59-62: even non-driving trips may be used for determining eligibility for various insurance offers).
Saban does not teach that the second mobile device is a “personal monitoring device”, “wherein the sensors include a health and fitness sensor”. However, Stempora teaches a similar system of collecting driving data via “one or more data sources” and using the data to evaluate a driver and make insurance-related decisions. Stempora explicitly teaches that a “data source” may be “a portable or wearable device” ([0074]) which is further defined in [0077] to be “a device readily transported by a single person and capable of providing computing operations”. Examples include “a cellular phone, smartphone,…watch (such as a smart watch), a wearable computer,…mobile health device or fitness band capable of storing, receiving, or transmitting health related information,…” Stempora goes on to teach that the portable/wearable device may comprise one or more devices including a GPS sensor, accelerometer, gyroscope, health and fitness sensors (e.g. heart rate monitor, ECG monitor, body temperature sensor, etc.), and communications transceiver ([0080]).
Thus, Stempora shows the interchangeability of these various devices which are readily transported by a single person and capable of providing computing operations (e.g. a mobile device/smartphone and a smartwatch, health device, or fitness band). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saban by substituting the mobile device for a personal monitoring device (such as a mobile health device or fitness band comprising a health and fitness sensor) as suggested by Stempora because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention – specifically, collecting and transmitting information in the same manner via use of a functionally-equivalent device.
Saban, as modified, also does not teach that the mobile device includes “a gyroscope”. However, Stempora also teaches that such mobile devices may comprise a gyroscope ([0080]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of Saban to include a gyroscope as taught by Stempora because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention – namely, a mobile device with the ability to sense rotational motion.
Saban, as modified, also does not teach that “the central control system further comprises at least one process that is operative to identify data error in the information collected by the mobile device, personal monitoring device or combinations thereof, used for classifying the driving behavior of the operator; wherein the data error identified comprises the presence of data gaps”. However, Steinberg teaches an apparatus and method for detecting driving performance data in which gaps in driving data from a mobile device (i.e. periods where the vehicle was driven without the mobile device) are identified by comparing mileage measured by the device’s GPS receiver to the mileage reported by the driver, or based on analysis of driving trips (e.g. if a trip starts far away from where the previous one ended) ([0038]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saban by identifying the presence of data gaps as taught by Steinberg in order to verify if and how much the vehicle was driven without monitoring by the device (Steinberg [0038]). Such knowledge would be useful to assess whether the collected data was representative of the driving behavior or merely a sparse sampling which could be useful for driver assessment and insurance decisions.
Regarding claim 11, modified Saban teaches the system of claim 10, and Saban, as modified, also teaches that the mobile device is a smartphone (Saban col. 7, lns. 45-46: “mobile device 220a, which may be a smartphone”), and that the personal monitoring device is a smartwatch; a fitness tracker; a portable medical, health and fitness device; or combinations thereof (Stempora [0077] cited and incorporated in the rejection of claim 10).  
Regarding claim 12, modified Saban teaches the system of claim 10, and Saban also teaches that the system is operative to determine qualification for motor vehicle insurance, cost of motor vehicle insurance or combinations thereof (col. 15, lns. 61-65: “offer for an automobile insurance policy (e.g. collision, comprehensive, liability, etc.”).  
Regarding claim 13, modified Saban teaches the system of claim 10, but Saban, as modified, does not teach that the system is operative to determine qualification for “health insurance, cost of health insurance or combinations thereof”.  However, Stempora teaches a similar system which is operative to determine qualification or cost of health insurance (Stempora [0233]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saban such that it was operative to make health insurance determinations because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner, namely the inclusion of the data collected by Saban for use in making health insurance decisions.
10Regarding claim 15, Saban teaches a system for determining qualification for insurance, cost of insurance or combinations thereof without using vehicle sensors or other sensors installed in the vehicle, comprising: 
(a) at least one mobile device (Fig. 2A: mobile device 220a), 
(i) wherein the mobile device is disposed within a motor vehicle when it is being monitored, but is not installed within the motor vehicle (col. 8, lines 4-18: It is understood that the mobile device must be disposed in the motor vehicle in order to collect the disclosed driving data with its sensors; the reference explicitly acknowledges that a mobile device/smartphone is “often carried by a user” (col. 10, lns. 19-20) and is silent regarding any need to install the mobile device within the vehicle and thus is it also understood that the mobile device is not installed or at least that it is not necessarily installed); 
(ii) wherein the mobile device comprises hardware including a local memory (col. 7, ln. 56), a battery (considered to be an inherent component of a smartphone), and sensors (col. 7, lns. 6-13); wherein the sensors include an accelerometer (col. 8, ln. 12) […]; the mobile device col. 8, ln. 6) and a communication function (col. 7, lns. 52-54); 
(iii) wherein the hardware of the mobile device further includes at least one information processor (col. 7, lns. 45-48: mobile device may include some of all of the elements described with respect to computing device 101; col. 2, ln. 65: device 101 may have a processor 103); 
(iv) wherein the mobile device is operative to at least collect and communicate information (Fig. 5: steps 502-503) used for determining qualification for insurance, cost of insurance or combinations thereof for an operator of the motor vehicle (Fig. 5: steps 504-505), including at least driving data that is collected when an operator is operating the motor vehicle (Fig. 5: step 502; col. 8, lns. 4-22); 
(v) wherein the driving data comprises vehicle speed, vehicle acceleration, and vehicle braking (col. 8, lns. 14-18: “mobile device components may be used to identify…speeds,…acceleration, [and] braking,…”) and is solely collected by the mobile device without receiving such information from vehicle sensors, calculated or 11derived based on data solely collected by the mobile device without receiving such data from the vehicle sensors, or combinations thereof (col. 8, lns. 14-18; Fig. 2A, Fig. 5; It is noted that the use of vehicle sensors (Fig. 2B-C, col. 12, lns. 39-43) is disclosed as an alternative embodiment); and 
(vi) wherein additional information is collected by the mobile device when an operator is not operating the motor vehicle (col. 12, lns. 50-67; col. 13, lns. 23-28); wherein the additional information collected by the mobile device when the operator is not operating the vehicle and used for determining qualification for insurance, cost of insurance or combinations thereof (col. 12, lns. 59-62) comprises GPS data collected when the operator is at rest (col. 13, lns. 23-28: “…(e.g. GPS data)…”);
(b) at least one application software resident on the mobile device (Fig. 2A: driving analysis software application 222), wherein the application software is activated and deactivated to perform at least one of said information collection and communication based on certain predetermined trigger events col. 20, ln. 58 – col. 21, ln. 5: mobile device may transmit collected data periodically based on an amount of time elapsed, amount of driving time logged, number of miles driven, number of driving trips; device may be prompted to transmit driving data by the insurance provider); wherein the application software further comprises a setup subsystem that is at least initiated when the user first starts using the system (col. 11, lns. 18-26 and lns. 54-55: mobile device may download application from a server and execute it a first time; col. 12, ln. 2: refers to “installation”; It is understood that this would inherently involve a “setup subsystem”); wherein the setup subsystem is operative to determine at least one trigger event used to activate and deactivate the application software (col. 11, ln. 62 – col. 12, ln. 3: application may execute by user-initiation or may start up automatically as a background process. This may be user-configurable during installation);
12(c) at least one central control system (Fig. 2A: insurance provider server 210) comprising an information processor (col. 6, lns. 40-41: “insurance providing server 210 may include one or more processing units”), wherein the central control system is operative to receive process at least a portion of the communicated information used for determining qualification for insurance, cost of insurance or combinations thereof (Fig. 5: steps 504-505); 
(d) […]; and 
(e) at least one algorithm that is operative to determine qualification for insurance, cost of insurance or combinations thereof for the operator based on at least a portion of the information collected by the mobile device (Fig. 5: steps 504-505; col. 6, lns. 45-48: “memory…to store one or more such driving analysis software applications…”).
Saban, as modified, also does not teach that the mobile device includes “a gyroscope”. However, Stempora also teaches that such mobile devices may comprise a gyroscope ([0080]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device of Saban to include a gyroscope as taught by Stempora because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed 
Saban, as modified, also does not teach that “the central control system further comprises at least one process that is operative to identify data error in the information collected by the mobile device used for determining qualification for insurance, cost of insurance or combinations thereof; wherein the data error identified comprises the presence of data gaps”. However, Steinberg teaches an apparatus and method for detecting driving performance data in which gaps in driving data from a mobile device (i.e. periods where the vehicle was driven without the mobile device) are identified by comparing mileage measured by the device’s GPS receiver to the mileage reported by the driver, or based on analysis of driving trips (e.g. if a trip starts far away from where the previous one ended) ([0038]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saban by identifying the presence of data gaps as taught by Steinberg in order to verify if and how much the vehicle was driven without monitoring by the device (Steinberg [0038]). Such knowledge would be useful to assess whether the collected data was representative of the driving behavior or merely a sparse sampling which could be useful for driver assessment and insurance decisions.
Regarding claim 16, modified Saban teaches the system of claim 15, and Saban also teaches that the system further comprises at least one [second mobile device] (Fig. 2A: mobile device 220a and various additional computing devices 220; col. 6, lns. 17-22: in the embodiment shown in Fig. 2A “an insurance provider server 210 may communicate with a plurality of different driving data analysis computing devices which may include, for example, mobile user devices 220a” (emphasis added); Examiner submits that the plurality of “computing devices 220” and, more particularly, the plurality of “mobile user devices 220a” explicitly teaches that there may be more than one “mobile device”, the first of which was constitute the “at least one mobile device” of claim 15 and any additional “mobile device” (such as what appears to be a smartphone, a laptop, or a personal digital assistant shown in Fig. 2A) amounts to a system further comprising at least one second mobile device; Examiner further submits that the vehicle shown as a data source in the figure is merely an option, and not a requirement); 

13(b) wherein the at least one [second mobile device] further comprises hardware including [...], a local memory (col. 7, ln. 56), and a battery (considered to be an inherent component of a smartphone-like device), and further provides functions including a Global Positioning System (GPS) function (col. 8, ln. 6) and a communication function (col. 7, lns. 52-54); 
(c) wherein the [second mobile device] further includes at least one application software resident on the [second mobile device] (Fig. 2A: driving analysis software application 222); 
(d) wherein the [second monitoring device] is operative to at least collect and communicate additional information (Fig. 5: steps 502-503) used for qualification for insurance, cost of insurance or combinations thereof for the operator (Fig. 5: steps 504-505), and wherein the information collected comprises accelerometer data, GPS data or combinations thereof (col. 12, lns. 35-39 regarding step 303 (performed by the mobile device) and/or col. 21, lns. 17-25 regarding step 505, which may be the same functionality as step 303 but performed by the server instead of the device); and 
(e) wherein the application software resident on the [second mobile device] is activated and deactivated to perform at least one of the said information collection and communication by the [second mobile device] based on predetermined trigger events (col. 20, ln. 58 – col. 21, ln. 5: mobile device may transmit collected data periodically based on an amount of time elapsed, amount of driving time logged, number of miles driven, number of driving trips; device may be prompted to transmit driving data by the insurance provider).
Saban does not teach that the second mobile device is a “personal monitoring device”, “wherein the at least one personal monitoring device comprises one or more mechanisms for wearing the personal monitoring device by the operator and/or attaching the personal monitoring device to the operator”, wherein the personal monitoring device comprises “health and fitness sensors”. However, Stempora teaches a similar system of collecting driving data via “one or more data sources” and using the data to evaluate a driver and make insurance-related decisions. Stempora explicitly teaches that a “data source” may be “a portable or wearable device” ([0074]) which is further defined in [0077] to be “a device readily transported [0080]).
Thus, Stempora shows the interchangeability of these various devices which are readily transported by a single person and capable of providing computing operations (e.g. a mobile device/smartphone and a smartwatch, health device, or fitness band). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saban by substituting the second mobile device for a personal monitoring device (such as a mobile health device or fitness band comprising health and fitness sensors) as suggested by Stempora because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention – specifically, collecting and transmitting information in the same manner via use of a functionally-equivalent device.
Regarding claim 17, modified Saban teaches the system of claim 16, and Saban, as modified, also teaches that the personal monitoring device is a smartwatch; a fitness tracker; a portable medical, health and fitness device; or combinations thereof (Stempora [0077] cited and incorporated in the rejection of claim 16).  
Regarding claim 18, modified Saban teaches the system of claim 15, and Saban also teaches that the mobile device is a smartphone (col. 7, lns. 45-46: “mobile device 220a, which may be a smartphone”).  
14 Regarding claim 19, modified Saban teaches the system of claim 15, and Saban also teaches that the insurance is motor vehicle insurance (col. 15, lns. 61-65: “offer for an automobile insurance policy (e.g. collision, comprehensive, liability, etc.”).  
Regarding claim 20, modified Saban teaches the system of claim 15, but Saban, as modified, does not explicitly teach that the insurance is “health insurance”. However, Stempora teaches a similar system Stempora [0233]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saban such that it was operative to make health insurance determinations because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner, namely the inclusion of the data collected by Saban for use in making health insurance decisions.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saban (US 11257162 B1) in view of Stempora (US 2015/0025917 A1), Steinberg et al. (US 2014/0046701 A1), and Katter, Jr. (US 2017/0084089 A1).
Regarding claim 8, modified Saban teaches the system of claim 1, but Saban, as modified, does not teach that the system is operative to manage fleet operation, determine the cost of fleet operation or combinations thereof.   However, Katter teaches fleet management based on data collected by a mobile device within a fleet of machines ([0025]: “a fleet management system may use sensor data collected from the mobile sensor 114 fo astimete location and behavior of the machine 102 in which the mobile device 104 is located. Each machine in the fleet may similarly include a mobile device 104 on or within the machine 102 to allow a fleet management system or external computing platform to individually track the location and behavior of each machine”; see also [0018] regarding type of “machine” and [0018] regarding type of “mobile device”). It would have been obvious to a person of ordinary skill in the art before the effective fling date of the claimed invention to modify the invention of Saban to manage fleet operation as taught by Katter in order to make decisions on how to use the machines most efficiently (Katter [0003]). Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saban such that it was operative to make health insurance determinations because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner, namely the inclusion of the data collected by Saban for use in making health insurance decisions.
Regarding claim 14, modified Saban teaches the system of claim 10, but Saban, as modified, does not teach that the system is operative to manage fleet operation, determine the cost of fleet operation or combinations thereof.   However, Katter teaches fleet management based on data collected by a mobile device within a fleet of machines ([0025]: “a fleet management system may use sensor data collected from the mobile sensor 114 fo astimete location and behavior of the machine 102 in which the mobile device 104 is located. Each machine in the fleet may similarly include a mobile device 104 on or within the machine 102 to allow a fleet management system or external computing platform to individually track the location and behavior of each machine”; see also [0018] regarding type of “machine” and [0018] regarding type of “mobile device”). It would have been obvious to a person of ordinary skill in the art before the effective fling date of the claimed invention to modify the invention of Saban to manage fleet operation as taught by Katter in order to make decisions on how to use the machines most efficiently (Katter [0003]). Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Saban such that it was operative to make health insurance determinations because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner, namely the inclusion of the data collected by Saban for use in making health insurance decisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 8,924,240 B2
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-13 of U.S. Patent No. US 8924240 B2 in view of Examiner’s Official Notice. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1, 4-9, 15, and 18-20 of the instant application and claims 1-20 of the reference patent would have been considered obvious variants. Specifically: 
The “personal monitoring device” of claim 1 and the “mobile device” of claim 7, from which claims 12-13 depend, are considered obvious variants. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute a personal monitoring device (such as a smartwatch) for the mobile device (such as a smartphone). Such substitution would have yielded 
With regarding to claims 2-3, 10-14, and 16-17 (which require both the mobile device and the personal monitoring device), the reference application claims “at least one mobile device” in its independent claims. Hence it is within the scope of the reference patent to have two mobile devices. Additionally or alternatively, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent to have more than one mobile device as suggested by “at least one” in order to increase data coverage and more accurately capture events. The additional data source may also be useful for cross-checking, calibrating, movement isolation, and other processing. 
Any additional deficiencies of claims 12-13 of the reference patent were well-known in the art at the time of filing. The references used in the prior art rejections above may be considered for supportive evidence of Examiner’s Official Notice (e.g. see Sabin for a setup subsystem that determines trigger events, Stempora for the interchangeability of a mobile device and a personal monitoring device, and Steinberg for identifying the presence of data gaps, as cited in the prior art rejections of claims 1-2, 10, and 15-16 above). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference patent to have such features because  all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Terminal Disclaimer
Applicant’s terminal disclaimer with respect to US 10259466 filed and approved on 7/23/2021 is acknowledged.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10902521 B1 and US 9995584 B1, to Kavensky, disclose one or more mobile devices (such as smartphones) configured to receive and analyze driving data to determine driving patterns.
US 10445758, to Bryer et al., discloses a mobile computing device with a trip monitoring application that detects when a trip has begun and automatically collects and derives trip data.
US 2013/0304276 A1, to Flies, discloses systems, methods, and devices for providing hours-of-service calculations in which an onboard vehicle device and driver-carried mobile device(s) may exchange information independently with a host server rather than exchanging information together onboard the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329. The examiner can normally be reached Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.